Citation Nr: 0725055	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  05-27 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
diabetes mellitus.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
lumbar spine disability.

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
cervical spine disability.

4.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
multiple joint pain, to include degenerative changes.

5.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
diverticulitis.

6.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
Wolf-Parkinson-White (WPW) syndrome. 

7.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
glucose deficiency.

8.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
liver disease.

9.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
deviated nasal septum.

10.  Entitlement to service connection for a hearing loss 
disability.

11.  Entitlement to service connection for tinnitus.

12.  Entitlement to service connection for depression, to 
include as secondary to any service-connected syndromes or 
disorders.

13.  Entitlement to service connection for a heart disorder, 
to include as secondary to any service-connected syndromes or 
disorders.

14.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
obesity, to include as secondary to any service-connected 
syndromes or disorders.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESSES AT HEARINGS ON APPEAL

Appellant and R.J.P


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from July 1954 to July 1962.

This appeal arose before the Board of Veterans' Appeals 
(Board) from September 2004, November 2005, and May 2006 
rating decisions of the above Department of Veterans Affairs 
(VA) Regional Office (RO).  The September 2004 rating sought 
to reopen several claims which had been last finally 
disallowed in January 2004.  The veteran and his witness, 
R.J.P., testified at a personal hearing at the RO in June 
2005.  In January 2007, the veteran testified before the 
undersigned at a Travel Board hearing conducted at the RO.

The veteran has claimed service connection for depression, a 
heart disorder, and obesity, asserting that these are all 
related to the disorders which are still in appellate status.  
Since awards of service connection as to those claims in 
appellate status could potentially affect the decision 
concerning these three issues, a decision on these three 
issues will be deferred pending the outcome of the below 
remand.

The Board further notes that the RO had reopened the 
veteran's previously denied claims in September 2004, and 
conducted a de novo review of the evidence.  However, the 
Board must determine itself whether new and material evidence 
has been submitted to reopen claim, regardless of the finding 
of the RO.  Thus, the issues are as noted on the first page 
herein.  See Barnett v. Brown, 8 Vet. App. 1, 1995); aff'd 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The issues of entitlement to service connection for diabetes 
mellitus, a lumbar spine disability, a cervical spine 
disability, multiple joint pain, to include degenerative 
changes, diverticulitis, glucose deficiency, and liver 
disease are herein REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notice when further action is required on the part of the 
appellant.


FINDINGS OF FACT

1.  The RO last denied entitlement to service connection for 
diabetes mellitus, a lumbar spine disability, a cervical 
spine disability, multiple joint pain, to include 
degenerative changes, diverticulitis, glucose deficiency, and 
liver disease in January 2004.

2.  Evidence received since the January 2004 denial relates 
to a previously unestablished fact necessary to substantiate 
the claims, is neither cumulative nor redundant of the 
evidence of record at the time of the prior final denial, and 
raises a reasonable possibility of substantiating the claims.  

3.  The RO last denied entitlement to service connection for 
WPW syndrome and a deviated nasal septum in January 2004.

4.  Additional evidence submitted since that time fails to 
address the issue of whether that the veteran's WPW syndrome 
and/or deviated nasal septum is related to his period of 
service.

5.  The evidence does not show that the veteran developed a 
hearing loss while on active duty, nor is hearing loss as an 
organic disease of the nervous system shown to have developed 
to a compensable degree within one year of his separation 
from service.  

6.  The evidence does not show that the veteran developed 
tinnitus while on active duty, nor is tinnitus as an organic 
disease of the nervous system shown to have developed to a 
compensable degree within one year of his separation from 
service.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claims of service 
connection for diabetes mellitus, a lumbar spine disability, 
a cervical spine disability, multiple joint pain, to include 
degenerative changes, diverticulitis, glucose deficiency, and 
liver disease has been submitted.  38 U.S.C.A. §§ 5103(a), 
5103A, 5107(a), 5108, 7105 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.104(a), 3.156(a), 3.159, 20.302 (2006).

2.  Evidence received since the RO denied entitlement to 
service connection for WPW syndrome and a deviated nasal 
septum in January 2004 is not new and material, and the 
January 2004 decision of the RO is final and is not reopened.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107, 5108, 7105 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104(a), 3.156(a), 
3.159, 3.306, 20.302 (2006).

3.  Chronic bilateral hearing loss was not incurred in or 
aggravated by service, nor may sensorineural hearing loss, as 
an organic disease of the nervous system, be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2006).

4.  Tinnitus was not incurred in or aggravated by service, 
nor may tinnitus, as an organic disease of the nervous 
system, be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.385 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In June 2004, August 2005, and March 2006, the RO sent the 
veteran letters informing him of the types of evidence needed 
to substantiate his claims and its duty to assist him in 
substantiating his claims under the VCAA.  Those letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claims, such as records in 
the custody of a Federal department or agency, including VA, 
the service department, the Social Security Administration, 
and other pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disabilities and service, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also specifically asked to 
provide to provide "any evidence in your possession that 
pertains to your claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of these letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence.  Subsequently, August 2005, June 
2006, and October 2006 SOC's and July and November 2006 
SSOC's provided him with yet an additional 60 days to submit 
more evidence.  Thus, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision, because the veteran was 
provided with the Dingess provisions in March 2006.

II.  Applicable laws and regulations

A.  New and material evidence

The regulation governing reopening of claims, 38 C.F.R. § 
3.156(a), was revised effective August 29, 2001.  Claims 
filed prior to August 29, 2001, must be adjudicated using the 
earlier version.  Because the veteran's claim in this case 
was filed in February 2004, the revised version of the 
regulation is applicable.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a) (2006).

B.  Service connection

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and tinnitus as an organic disease of the nervous 
system becomes manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a), (b).  Aggravation of a pre-existing condition may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).   See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this appeal, effective May 4, 2005.  See 70 
Fed. Reg. 23,027-29 (May 4, 2005) (now codified at 38 C.F.R. 
§ 3.304(b) (2006)).  The amended regulation requires that VA, 
rather than the claimant, bear the burden of proving that the 
disability at issue pre-existed entry into service, and that 
the disability was not aggravated by service, before the 
presumption of soundness on entrance into active service may 
be rebutted.  See Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004); Cotant v. Principi, 17 Vet. App. 116 (2003).

Where a law or regulation changes after a claim has been 
filed, but before the administrative and/or appeal process 
has been concluded, both the old and new versions must be 
considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  The Board will therefore 
consider both the old and new versions of 38 C.F.R. § 
3.304(b), noting that the amended regulation establishes a 
somewhat lesser burden upon the claimant.

Under longstanding law, once the presumption of soundness at 
entry has been rebutted, aggravation may not be conceded 
unless the pre-existing condition increased in severity 
during service, pursuant to 38 C.F.R. § 3.306.  See 
VAOPGCPREC 3-2003 (July 16, 2003).  In addition, the usual 
effects of medical and surgical treatment in service, 
provided to ameliorate a pre-existing condition, will not be 
considered service connected unless the disorder is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, 
a higher court explained the Miller decision by noting that 
"[n]othing in the court's opinion suggests that without such 
evidence the presumption can never be rebutted," emphasizing 
that any such determination must consider "how strong the 
other rebutting evidence might be."  Harris v. West, 203 F. 
3d. 1347, 1351 (Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  
38 C.F.R. § 3.306(b)(1) (2006).

Temporary or intermittent flare-ups during service of a pre- 
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

Service connection for a hearing loss disability may be 
granted if the disability results from disease or injury 
incurred in or aggravated by service, or if a sensorineural-
type hearing loss disability was demonstrated to a 
compensable degree within one year thereafter.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  For the purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of frequencies 500, 1,000, 
2,000, 3,000 or 4,000 hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2006).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual background and analysis

A.  New and material evidence to reopen claims

1.  Diabetes mellitus, lumbar spine disability, cervical 
spine disability, multiple joint pain, to include 
degenerative changes, diverticulitis,
glucose deficiency, and liver disease

The evidence of record at the time of the January 2004 
denials of service connection for diabetes mellitus, a lumbar 
spine disability, a cervical spine disability, multiple joint 
pain, to include degenerative changes, diverticulitis, 
glucose deficiency, and liver disease, included the service 
medical records (SMRs), which do not show any treatment for 
those conditions.  The record does show that the veteran had 
suffered from rheumatic fever at the age of five.  However, 
there was no evidence of any residuals in service, to include 
arthritic complaints.  The veteran's May 1962 separation 
examination was completely within normal limits.   The post-
service treatment records show diagnoses of diabetes 
mellitus, degenerative arthritis of the lumbar and cervical 
spines, arthritic changes in multiple joints, diverticulitis, 
glucose problems, and elevated liver studies.

The evidence received since the January 2004 rating action 
includes statements from a private physician suggesting a 
link between many of his claimed disorders and the hardships 
and rigors of his service, as well as numerous Internet 
articles which also suggest such a link.  This evidence 
clearly relates to an unestablished fact necessary to 
substantiate the claims, that is, that his claimed conditions 
could be related to his period of service, and raises a 
reasonable possibility of substantiating the claims, thus 
permitting reopening.  38 C.F.R. § 3.156(a) (2006).  When 
there is such evidence, "[t]his does not mean that the claim 
will always be allowed, just that the case will be reopened 
and the new evidence considered in the context of all other 
evidence for a new determination of the issues."  Smith v. 
Derwinski, 1 Vet. App. 178, 180 (1991).

2.  WPW syndrome and deviated nasal septum

The evidence of record at the time of the January 2004 
denials of service connection for WPW syndrome and a deviated 
nasal septum included the SMRs  They did not show any 
complaints of, or treatment for, WPW syndrome, and all EKG's 
were within normal limits.  The July 1954 entrance 
examination noted a deviated nasal septum to the right, 
described as mild.  In November 1954, the septum was 
surgically corrected.  There were no further complaints made 
concerning the septum during service.  The post-service 
treatment records noted complaints of intermittent 
tachyarrhythmia, which he indicated he had been present since 
1950 (which was not documented in the claims folder).  WPW 
syndrome was diagnosed in the early 1990's.  These records 
made no reference to his deviated nasal septum.

The evidence added to the record since the January 2004 
denial includes multiple Internet articles and his personal 
testimony.  He expressed his belief that his WPW syndrome had 
existed prior to service and that his service had aggravated 
the condition.  He also asserted that the surgery in service 
for the deviated nasal septum had worsened his condition.  



After a review of the claims file, the Board finds that the 
additional evidence which the veteran has submitted to reopen 
his claims for WPW syndrome and a deviated nasal septum is 
not "new and material."  Accordingly, those claims may not 
be reopened, and the January 2004 decision by the RO remains 
final.

"New" evidence means more than evidence which was not 
previously physically of record.  To be "new," additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The additional evidence 
presented in this case is merely cumulative.  The veteran has 
continued to argue that he had WPW syndrome prior to service 
that was then aggravated by that service.   However, the 
evidence presented prior to the January 2004 denial had not 
demonstrated that this condition was present either prior to 
or during service; rather, it reflected a diagnosis of this 
disorder in the early 1990's.  The evidence that he has 
submitted subsequent to thee previous denial shows nothing 
more.  It does not show that the claimed the disorder existed 
prior to or during his period of service.  It does show a 
continuing diagnosis of the disorder.  

As to the claim for a deviated nasal septum, the evidence 
previously of record had shown that the deviated septum had 
been present before service and that he had undergone 
ameliorative surgery during service.  The remainder of the 
SMRs and the records submitted prior to the January 2004 
denial showed no other treatment or complaints about the 
septum, therefore militating against a finding that there had 
been any aggravation of the disorder during service.  The 
evidence received since the denial continues to show no 
treatment, which does not support a finding that the disorder 
was aggravated.  Finally, whilehe had undergone surgical 
treatment for the septum in service, that procedure was 
ameliorative in nature, and there is no evidence to suggest 
that the deviated nasal septum was otherwise aggravated by 
service.  As a consequence, the veteran has not presented any 
new evidence to reopen these claims.  While he believes that 
these disorders were either caused or aggravated by his 
service, he is not competent, as a layperson, to render an 
opinion as to medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).


Because the veteran has not submitted new evidence, he has 
not fulfilled the requirement of presenting "new and 
material" evidence to reopen his claims for service 
connection for WPW syndrome and a deviated nasal septum.  
Since it has been determined that no new and material 
evidence has been submitted, no further analysis is needed, 
for the evidence could not be "new and material" if it is 
not new.  Smith v. West, 12 Vet. App. 312 (1999).

B.  Service connection - hearing loss and tinnitus

The veteran has claimed that he was exposed to loud noise 
during his service, both while assisting U2 aircraft pilots 
and during decompression tests.  These allegations of noise 
exposure have been supported by a fellow service member.

The service medical records demonstrate that the veteran's 
hearing was normal during service.  It was still within 
normal limits at the time of his May 1962 separation 
examination.  These records also fail to refer to any 
tinnitus.

Outpatient treatment records developed between 1984 and 2005 
do not show any complaints of, treatment for, or diagnoses of 
either a hearing loss disability or tinnitus.  

Upon careful review of the evidence of record, the Board 
finds that service connection for hearing loss and tinnitus 
has not been established.  There is no indication that either 
disorder was noted during service and, significantly, there 
is no current diagnosis of either condition.  While the Board 
has no reason todoubt, for the purpose of the present 
decision, that the veteran was exposed to loud noise in 
service, such exposure, absent current disabilities, is not a 
sufficient basis upon which to award service connection for a 
hearing loss or for tinnitus. 

As a consequence, the preponderance of the evidence is 
against the veteran's claims for service connection for a 
hearing loss disability and for tinnitus.  



ORDER

New and material evidence having been submitted to reopen the 
claims of entitlement to service connection for diabetes 
mellitus, a lumbar spine disability, a cervical spine 
disability, multiple joint pain, to include degenerative 
changes, diverticulitis, glucose deficiency, and liver 
disease, the claims are reopened.  

New and material evidence not having been submitted to reopen 
the claims for service connection for WPW syndrome and a 
deviated nasal septum, the benefits sought on appeal are 
denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

As noted above, the veteran has contended that service 
connection should be awarded for diabetes mellitus, a lumbar 
spine disability, a cervical spine disability, multiple joint 
pain, to include degenerative changes, diverticulitis, 
glucose deficiency, and liver disease.  Subsequent to the 
January 2004 denial of these claims, the veteran submitted 
evidence which suggested that these conditions could be 
related to his period of service. 

Pursuant to 38 C.F.R. § 3.159(c)(4), a VA medical examination 
will be provided if the evidence of record indicates that the 
examination is necessary to decide the claim.  The regulation 
reads as follows:  

VA will provide a medical examination or obtain a 
medical opinion based upon a review of the evidence 
of record if VA determines it is necessary to 
decide the claim. A medical examination or medical 
opinion is necessary if the information and 
evidence of record does not contain sufficient 
competent medical evidence to decide the claim, 
but:  
(A)  Contains competent lay or medical evidence of 
a current diagnosed disability or persistent or 
recurrent symptoms of disability;  
(B)  Establishes that the veteran suffered an 
event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, 
§ 3.313, § 3.316, and § 3.317 manifesting during an 
applicable presumptive period provided the claimant 
has the required service or triggering event to 
qualify for that presumption; and 
(C)  Indicates that the claimed disability or 
symptoms may be associated with the established 
event, injury, or disease in service or with 
another service-connected disability.  

Under the circumstances of this case, the Board finds that a 
VA examination would be helpful prior to a final 
determination of the veteran's claims.

The veteran is hereby advised of the importance of reporting 
for any scheduled VA examination, and of the conequences of 
failing to so report.  See 38 C.F.R. § 3.655.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  Afford the veteran an examination, to 
include, but not limited to, endocrinology, 
orthopedic, and gastrointestinal evaluation, 
in order to ascertain the etiology of his 
diabetes mellitus, lumbar spine disability, 
cervical spine disability, multiple joint 
pain, to include degenerative changes, 
diverticulitis, glucose deficiency, and 
liver disease.  The claims folder, to 
include the service medical records, must be 
made available to the examiners to review in 
conjunction with the examinations, and the 
examiners must indicate in the examination 
reports that the claims folder was so 
reviewed.  The examiner should address the 
following:

a.  Is it at least as likely as not (i.e., 
to at least a 50/50 degree of probability) 
that exposure to various cleaning 
chemicals, such as acetone and 
trichloroethylene, resulted in the 
development of diabetes mellitus, or is 
such a causal relationship unlikely (i.e., 
less than a 50/50 degree of probability)?

b.  Is it at least as likely as not (i.e., 
to at least a 50/50 degree of probability) 
that nitrogen bubbles in the bloodstream 
(the "bends") incurred following 
training in a decompression chamber in 
service resulted in the development of 
degenerative changes in the lumbar and 
cervical spines, as well as degenerative 
changes to other joints (to include 
osteonecrosis), diverticulitis, a glucose 
deficiency, or any liver disease, or is 
such a causal relationship unlikely (i.e., 
less than a 50/50 degree of probability)?  

c.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

d.  The examiner should provide a complete 
rationale for any and all opinions 
rendered.  If the examiner cannot answer 
any of the questions posed without 
resorting to unsupported speculation, the 
examiner should so state.

2.  Once the above-requested development has 
been completed, the veteran's claims for 
service connection for diabetes mellitus, a 
lumbar spine disability, a cervical spine 
disability, multiple joint pain, to include 
degenerative changes, diverticulitis, 
glucose deficiency, and liver disease must 
be readjudicated.  If any of the decisions 
remain adverse to the veteran, he and his 
representative must be provided with an 
appropriate supplemental statement of the 
case, and an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


